DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Introduction of Conditional handover” 3GPP TSG-RAN2#101, Samsung, R2-1802486, Feb 26, 2018 hereinafter D1 found on IDS dated 7/14/2021 in parent application 17/037,401) in view of Decarreau et al (2020/0396652).
Regarding claims 1, 17 and 19.  D1 teaches a program, a method and a terminal device, comprising: a memory, processor, and a computer program that is stored the memory and capable of running on the processor, wherein the computer program is executed by the processor, the steps of a method for cell change are performed by a terminal device and comprising (Introduction, figure 1, section 2 – Network gives configuration information carried in HO command to the UE wherein UE has memory, processor and computer program):
receiving cell change configuration information sent by a source node, wherein the cell change configuration information comprises a cell change command (introduction – At least cell ID and all information required to access the target cell will be included in the HO command, figure 1, section 2 - Network gives configuration information carried in HO command to the UE wherein UE has memory, processor and computer program.  This configuration information includes, at least the event for the UE to execute handover by itself, and information for accessing the target gNB.  The following Fig. 1 is showing the basic operation of Conditional HO.  Once the serving cell receives HO preparation response, serving cell gives the Conditional HO-dedicated event configuration and target cell access information through RRCConnectionReconfiguration message with the mobilityControl ID (procedure 5); and
performing an operation related to the cell change based on the cell change configuration information (figure 1 steps 8-11, section 2 – After some time, UE suffers from the sudden link drop and this drop is caught by the UE HO dedicated event, then UE directly synchronizes to the target cell through the RACH operation without MR to the serving cell),


wherein there are one or more cell change commands, wherein each cell change command is a radio resource control RRC message (introduction – At least cell ID and all information required to access the target cell will be included in the HO command, section 2 – This configuration information includes, at least the event for UE to execute handover by itself, and information for accessing the target gNB.  Once the serving cell receives HO preparation response, serving cell gives the Conditional HO-dedicated event configuration and target cell access information through RRCConnectionReconfiguration message with the mobilityControl ID (procedure 5).  Proposal 1-3 (Condition and its parameters) A set of parameters per frequency.  Proposal 2-1 (Candidate Target Cell) UE could be given by the serving gNB the candidate target cell list information in the RRCConnectionReconfiguration with mobilityControlInfo IE) or is embedded in an RRC message as a container; or there are a plurality of cell change commands, wherein the plurality of cell change commands are kept in one container.
D1 does not teach wherein the cell change command comprises at least one of: identification information of the terminal device, radio configuration of the target cell, security information of the target cell, and a cell change capability of the terminal device.
Decarreau teaches UE has processor, memory and software (figure 2, 0091).  Decarreau teaches the RRC configuration includes cell change command regarding new configuration of DRBs (Data Radio Bearers) (e.g. radio configuration of the target cell) (0095) based on the UE context.  The source eNB sends the HO command to the UE.  The UE then establishes a connection to the target cell, and applies the RRC configuration received in the HO command message (0095).  Decarreau teaches the source eNB sends conditions for HO to the UE (0098-0105), as well as, other types of conditional HOs (0110-0113, 0122).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of D1 to include Data Radio Bearers information (e.g. radio configuration of the target cell) as taught by Decarreau thereby avoiding a mismatch in configuration between the UE and the target node (Decarreau at 0143).
Regarding claims 11 and 20.  D1 teaches a program and a method for cell change, the method and program being performed by a source node (Introduction, figure 1, section 2 – Network gives configuration information carried in HO command to the UE.  Once the serving cell receives HO preparation response, serving cell gives the Conditional HO-dedicated event configuration and target cell access information through RRCConnectionReconfiguration message with the mobilityControl ID (procedure 5) wherein gNB has processor, memory and computer instructions) and comprising:
sending cell change configuration information to a terminal device, wherein the cell change configuration information comprises a cell change command (introduction – At least cell ID and all information required to access the target cell will be included in the HO command, figure 1, section 2 - Network gives configuration information carried in HO command to the UE wherein UE has memory, processor and computer program.  This configuration information includes, at least the event for the UE to execute handover by itself, and information for accessing the target gNB.  The following Fig. 1 is showing the basic operation of Conditional HO.  Once the serving cell receives HO preparation response, serving cell gives the Conditional HO-dedicated event configuration and target cell access information through RRCConnectionReconfiguration message with the mobilityControl ID (procedure 5),

 wherein there are one or more cell change commands, wherein each cell change command is a radio resource control RRC message introduction – At least cell ID and all information required to access the target cell will be included in the HO command, section 2 – This configuration information includes, at least the event for UE to execute handover by itself, and information for accessing the target gNB.  Once the serving cell receives HO preparation response, serving cell gives the Conditional HO-dedicated event configuration and target cell access information through RRCConnectionReconfiguration message with the mobilityControl ID (procedure 5).  Proposal 1-3 (Condition and its parameters) A set of parameters per frequency.  Proposal 2-1 (Candidate Target Cell) UE could be given by the serving gNB the candidate target cell list information in the RRCConnectionReconfiguration with mobilityControlInfo IE) or is embedded in an RRC message as a container; or there are a plurality of cell change commands, wherein the plurality of cell change commands are kept in one container.
D1 does not teach wherein the cell change command comprises at least one of: identification information of the terminal device, radio configuration of the target cell, security information of the target cell, and a cell change capability of the terminal device.
Decarreau teaches UE has processor, memory and software (figure 2, 0091) and the eNB has processor, memory and software (figure 3, 0092).
Decarreau teaches eNB has processor, memory and software (figure 3, 0092).  Decarreau teaches the RRC configuration includes cell change command regarding new configuration of DRBs (Data Radio Bearers) (e.g. radio configuration of the target cell) (0095) based on the UE context.  The source eNB sends the HO command to the UE.  The UE then establishes a connection to the target cell, and applies the RRC configuration received in the HO command message (0095).  Decarreau teaches the source eNB sends conditions for HO to the UE (0098-0105), as well as, other types of conditional HOs (0110-0113, 0122).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of D1 to include Data Radio Bearers information (e.g. radio configuration of the target cell) as taught by Decarreau thereby avoiding a mismatch in configuration between the UE and the target node (Decarreau at 0143).
Regarding claim 18.  D1 teaches a source node, comprising: a memory, a processor, and a computer program that is stored in the memory and capable of running on the processor, wherein when the computer program is executed by the processor, the steps of the method for cell change according to claim 11 are implemented (figure 1, section 2 - Network gives configuration information carried in HO command to the UE.  This configuration information includes, at least the event for the UE to execute handover by itself, and information for accessing the target gNB.  The following Fig. 1 is showing the basic operation of Conditional HO.  Once the serving cell (wherein serving cell has memory, processor and computer program)  receives HO preparation response, serving cell gives the Conditional HO-dedicated event configuration and target cell access information through RRCConnectionReconfiguration message with the mobilityControl ID (procedure 5).
Decarreau teaches UE has processor, memory and software (figure 2, 0091) and the eNB has processor, memory and software (figure 3, 0092).
2.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Decarreau further in view of Chang et al (2019/0380081).
Regarding claims 2 and 12.  D1 in view of Decarreau do not explicitly show wherein the information for the terminal device to determine a target cell comprises identification information and frequency information of the target cell.
However, D1 teaches (introduction – At least cell ID and all information required to access the target cell will be included in the HO command, section 2 – This configuration information includes, at least the event for UE to execute handover by itself, and information for accessing the target gNB.  Once the serving cell receives HO preparation response, serving cell gives the Conditional HO-dedicated event configuration and target cell access information through RRCConnectionReconfiguration message with the mobilityControl ID (procedure 5).  Proposal 1-3 (Condition and its parameters) A set of parameters per frequency.  Proposal 2-1 (Candidate Target Cell) UE could be given by the serving gNB the candidate target cell list information in the RRCConnectionReconfiguration with mobilityControlInfo IE).
Decarreau teaches CHO command may include target cell ID and/or HO conditions (0120).
Chang teaches:  Optionally, the HO command includes one or a combination of more of mobility control information (for example, a cell identifier, cell frequency, and random access information) of a target cell (0093, 0104, 0120). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by D1 in view of Decarreau to further to include important information needed by the UE to execute HO, such cell identifier, cell frequency, and/or security information as taught by Chang thereby enabling the UE to HO to a target cell in a secure manner.
3.	Claims 3-5, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Decarreau further in view of Axmon et al (2016/0345222).
Regarding claims 3 and 13.  D1 in view of Decarreau do not teach wherein the cell change trigger condition information comprises at least one of: measurement configuration, time to trigger TTT of measurement, and a cell change triggering mode.
	Axmon teaches providing, to the UE, HO configuration data comprising at least one event triggering condition that defines radio signal measurement conditions (e.g., measurement configuration) for use by the UE when performing an autonomous decision to initiate HO (0025, 0029-0031 – event triggered HO (e.g., a cell change triggering mode) using first and second thresholds, 0096-0098 – event triggering (e.g., a cell change triggering mode) using first and second thresholds).  Receiving, from the network node, HO configuration data that comprises information regarding HO to at least one target cell to which the UE is to perform HO and at least one event triggering condition (e.g., a cell change triggering mode) for use by the UE when performing an autonomous decision to initiate HO (0042-0045).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Decarreau to include HO configuration data comprising at least one event triggering condition as taught by Axmon thereby enabling the network to more precisely control HO between source cell and target cell.
Regarding claim 4. D1 in view of Decarreau do not explicitly teach wherein the measurement configuration comprises at least one of: measurement trigger event, a measurement object, a measurement quantity, a type of a measurement reference signal, a measurement start threshold, a measurement end threshold, and measurement duration.
Axmon teaches providing, to the UE, HO configuration data comprising at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate HO (0025, 0029-0031 – event triggered HO using first and second thresholds, 0096-0098 – event triggering using first and second thresholds).  Receiving, from the network node, HO configuration data that comprises information regarding HO to at least one target cell to which the UE is to perform HO and at least one event triggering condition for use by the UE when performing an autonomous decision to initiate HO (0042-0045).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Decarreau to include HO configuration data comprising at least one event triggering condition as taught by Axmon thereby enabling the network to more precisely control HO between source cell and target cell.
Regarding claim 5.  D1 in view of Decarreau not teach wherein the cell change triggering mode is one of the following triggering modes: event-based triggering, periodic triggering, and non-periodic triggering.
Axmon teaches providing, to the UE, HO configuration data comprising at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate HO (0025, 0029-0031 – event triggered HO using first and second thresholds, 0096-0098 – event triggering using first and second thresholds).  Receiving, from the network node, HO configuration data that comprises information regarding HO to at least one target cell to which the UE is to perform HO and at least one event triggering condition for use by the UE when performing an autonomous decision to initiate HO (0042-0045).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Decarreau to include HO configuration data comprising at least one event triggering condition as taught by Axmon thereby enabling the network to more precisely control HO between source cell and target cell.
Regarding claim 14.  D1 in view of Decarreau do not teach wherein the measurement configuration comprises at least one of: a measurement triggering event, a measurement object, a measurement quantity, a type of a measurement reference signal, a measurement start threshold, a measurement end threshold, and measurement duration, wherein the cell change triggering mode is one of the following triggering modes: event-based triggering, periodic triggering, and non-periodic triggering.
Axmon teaches providing, to the UE, HO configuration data comprising at least one event triggering condition that defines radio signal measurement conditions (e.g., measurement configuration) for use by the UE when performing an autonomous decision to initiate HO (0025, 0029-0031 – event triggered HO (e.g., a cell change triggering mode) using first and second thresholds, 0096-0098 – event triggering (e.g., a cell change triggering mode) using first and second thresholds).  Receiving, from the network node, HO configuration data that comprises information regarding HO to at least one target cell to which the UE is to perform HO and at least one event triggering condition (e.g., a cell change triggering mode) for use by the UE when performing an autonomous decision to initiate HO (0042-0045).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Decarreau to include HO configuration data comprising at least one event triggering condition as taught by Axmon thereby enabling the network to more precisely control HO between source cell and target cell.
4.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Decarreau further in view of Mildh et al (2015/0296426).
Regarding claims 6 and 15.  D1 in view of Decarreau not teach wherein the association relationship information related to cell change comprises association relationships between any of the following items: a target cell or a list of target cells or a group of target cells, a measurement object, measurement configuration, cell change trigger condition information, and a cell change command, wherein an association relationship contained in the association relationship information related to cell change is established in one of the following manners: identifications of the items with an association relationship; a bitmap; and a whitelist of measurement objects.
Mildh teaches the following measurement configurations can be signaled to the UE:  Measurement objects:  These define on what the UE should perform the measurements---such as a carrier frequency.  The measurement objects may also include a list of cells to be considered (white-list or black-list) as well as associated parameters, e.g., frequency- or cell-specific offsets (0131-0132).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching as taught by D1 in view of Decarreau to include measurement objects including a list of cells to be considered as taught by Mildh thereby enabling the network to control cell reselection/handover based on frequency offsets or cell-specific offsets.
5.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Decarreau further in view of Qian et al (2020/0068616).
Regarding claims 7 and 16.  D1 in view of Decarreau do not teach wherein when the cell change configuration information is used in a negotiation process related to cell change between the source node and a target node, the cell change configuration information further comprises a measurement result of the terminal device, or the cell change configuration information further comprises a predicted value of a measurement result of the terminal device by the source node or the target node. 
Qian teaches a source BS transmits the measurement results for the target BS which is fed back by the UE to the target BS via a HO request.  The target BS selects and configures random access channel time-frequency resource and random access preamble sequence for contention-free random access according to the measurement result (0140).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Decarreau to send UE measurements to the target BS as taught by Qian thereby enabling the target BS select appropriate HO configuration information based on UE measurement results.
Allowable Subject Matter
6.	Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2016/0037435) Van Lieshout et al teaches HO command embedded in RRC message in conjunction with security information.
	---(2014/0092866) Teyeb et al teaches measurement objects in conjunction with carrier frequencies.  In addition to event-triggered reporting, the UE may be configured to perform periodic measurement reporting.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646